Citation Nr: 1529625	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a pilonidal cyst disorder.

4.  Entitlement to service connection for a pilonidal cyst disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to December 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2015 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

The claims file includes additional evidence that has been submitted after the case was transferred to the Board and has not yet been considered by the RO.  However, because the Veteran filed his VA-9 substantive appeal after February 2, 2013, the Board may initially review this new evidence submitted by the Veteran.  38 U.S.C.A. § 7105(e)(1).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a back disorder and pilondial cyst disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claims of entitlement to service connection for a back and pilonidal cyst disorder in a June 2006 rating decision.  Although the Veteran initially filed a timely notice of disagreement, he subsequently withdrew his appeal.

2.  Evidence obtained since the time of the June 2006 rating decision raises a reasonable possibility of substantiating the claims of entitlement to service connection for a back and pilonidal cyst disorder.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision, which denied entitlement to service connection for a back disorder is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

2.  The June 2006 rating decision, which denied entitlement to service connection for a pilonidal cyst disorder is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a back disorder and pilondial cyst disorder.  Both of these disorders were previously denied in a June 2006 rating decision.  Although the Veteran initially filed a timely notice of disagreement, in a January 2007 written statement the Veteran withdrew his appeal.  Accordingly, the June 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Court explained this standard is intended to be a low threshold.  Id.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, although the RO already reopened both of these disorders and considered the claims on the merits in a June 2013 rating decision, the initial question before the Board in each of these appeals is whether new and material evidence has been presented to reopen the claims.

At the time of the June 2006 rating decision, the evidence of record included the Veteran's service treatment records, private treatment records, and post-service VA treatment records.  The Veteran's claims were denied because the evidence did not establish the Veteran's current back disorder was related to his active duty service, or that he had a current chronic pilondial cyst disorder.  Since the June 2006 rating decision, considerable new evidence has been submitted, including updated VA treatment records, updated private records, the report from an April 2013 VA examination, and the Veteran's testimony from his February 2015 hearing.

Specifically, in the newly submitted April 2013 examiner's report, he opined the Veteran's current back disorder was as likely as not related to his in-service injuries.  This examiner's report, therefore, could reasonably substantiate the reason the Veteran's claim was previously denied, and is therefore material.  Accordingly, because new and material evidence has been presented, the Veteran's claims for entitlement to service connection are reopened.  To this limited extent, his appeals are granted.

The issues of entitlement to service connection for a back disorder and pilonidal cyst disorder are addressed in the remand portion below.



ORDER

New and material evidence has been presented and the claim for entitlement to service connection for a back disorder is reopened.

New and material evidence has been presented and the claim for entitlement to service connection for a pilonidal cyst disorder is reopened.


REMAND

During his February 2015 hearing, the Veteran stated he has received disability benefits from the Social Security Administration (SSA) related to his back since approximately 1983.  Review of the evidence reflects any records from the SSA are not yet included in the claims file, and may be potentially relevant to the issues on appeal.  38 U.S.C.A. § 5103A(c)(3).  Therefore, remand is required to obtain these potentially relevant records in the possession of another federal agency.
Accordingly, the case is REMANDED for the following action:

1.  Obtain any records from the Social Security Administration (SSA), to include any decision regarding eligibility for disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

2.  Then, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


